VOLVERTON, J.
Action by Logan to enjoin receiver of National lank from enforcing personal liability on capital lock. The evidence disclosed that Logan, desiriijg o secure control of the stock of the National Bank, mrchased from one Wildhaber 129 shares of capital tock, and gave therefor his note. A contract was mtered into whereby, if Logan was unable to dis->ose of the stock within six months, the contract vas to be cancelled and stock returned. Logan ligned a blank transfer with the power of attorney m the back of each certificate. Wildhaber pledged he note and stock, but later the note was returned >y him to Logan. The stock remained pledged in jogan’s name on the stock transfer book. In dis-nissing the injunction the District Court held:
1.The presence of the name of the stockholder on he stock register of a National Bank creates a •resumption of legal liability on his part, which, Hiowever, may be rebutted by proof of a bona fide Hale of the stock and a satisfactory showing that the seller has done all that he can be reasonably called upon to do in the furtherance of every duty which the law imposes on him to secure a transfer on the register of the bank.
2.The test whether plaintiff, seeking an. injunction against a suit to enforce an assessment on bank stock has an adequate remedy at law, is whether he could have interposed as his defense at law a matter on which he relies as constituting his equitable action, and he clearly could interpose a claim that he had sold the stock to another who failed to have it transferred on the books. Therefore it is not necessary for the court of equity to lend its aid.